Title: Thomas Jefferson to John Wayles Eppes, 29 September 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 29. 11.
          
		  The inclosed letter came under cover to me without any indication from what quarter it came.
          Our last 
                  latest arrival brings information of the death of the king of England.  
		  it’s coming from Ireland  & not direct from England would make it little worthy of notice, were not the event so probable. on the 26th of July the English papers say he was expected hourly to expire. this vessel sailed from Ireland the 4th of August, and says an express brought notice the day before to the government that he died on the 1st.
			 but
			 whether on that day or not, we may be certain he is dead and 
                  
                  
                  
                  
                  entertain therefore a hope that a change of ministers will produce that revocation of the orders of council for which they stand so committed. in this event we may still remain at
			 peace, and that probably concluded between the other powers. I am so
			 far, in that case,
			 from believing that our reputation will be tarnished by our not having mixed in the mad contests of the rest of the world that, I believe it that setting aside the ravings of pepper pot politicians, of whom there are enough in every age and country, I believe it will place us high in the scale of wisdom, to have preserved our selves 
                     country tranquil & prosperous while during a contest which prostrated the honor,  & power, independance, laws & property of every country on the other side of the Atlantic. which of them have better preserved their power 
                     honor? has Spain, has Portugal, Italy, Switzerland, Holland, Prussia, Austria, the other German powers, Sweden, Denmark, or even Russia? and would we accept of the infamy of France & England in exchange for our honest reputation, or of the result of their enormities, despotism to the one, & bankruptcy & prostration to the other in exchange for the prosperity, the freedom
			 & independance which we have preserved safely thro’ the wreck?
			 the
			 bottom of my page warns me it is time to present my homage to mrs Eppes, and to yourself & Francis my affectionate adieux
          
            Th:
            Jefferson
        